DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
 Allowable Subject Matter
Claims 1-3, 6, 8-15 and 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance: currently independent claims 1, 8, 13, 20 and 23 are allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations of “wherein the ferroelectric thin-film structure has a thickness of 0.1 nm to 2 nm and wherein the at least one first atomic layer, the at least one second atomic laver and the at least one third atonic layer have a crystallized material structure such that the ferroelectric thin-film structure has ferroelectric characteristics” in combination with the other required elements of the claim 1, 13, 20 or 23; and “crystallizing the first atomic layer, the second atomic laver and the third atonic layer by a heat treatment such that a stacked structure including the first atomic layer, the second atomic layer, and the third atomic layer has ferroelectric characteristics, wherein the ferroelectric thin-film structure has a thickness of 0.1 nm to 2 nm” in combination with the other required elements of the claim 8.
 Specifically, the limitations are material to the inventive concept of the application in hand to form a ferroelectric thin-film structure with a very thin thickness and improved electrical properties such as leakage current characteristics and electric capacitance characteristics while retaining ferroelectric properties.
Dependent claims 2-3, 6, 9-12, 14-15, 18-19, 21-22 and 24 are respectively dependent on currently amended allowable independent claims 1, 8, 13, 20 or 23. Therefore, dependent claims 2-3, 6, 9-12, 14-15, 18-19, 21-22 and 24 incorporate the allowable limitations of claims 1, 8, 13, 20 or 23. Consequently, dependent claims 2-3, 6, 9-12, 14-15, 18-19, 21-22 and 24 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/              Examiner, Art Unit 2812